Per Curiam:
We think the indictment in this case sufficiently formal to sustain the verdict, nor do we agree with the counsel for the defendants [plaintiffs in error] that the evidence was not sufficient to sustain the charge. The image, itself, as the learned judge who tried the case well said, was a libel, and that it was intended to represent the prosecutor seems to have been at once understood by his neighbors from the manner in which it was labeled.
The judgment of the Quarter Sessions is affirmed, and it is ordered that the record he remitted for the purpose of execution.